PER CURIAM:
Petitioner State of Idaho applied for an alternative writ of mandate directing respondents, two district court judges, to show cause why this Court should not order them to vacate the dismissal of a criminal information against Gerald Scott McCracken, the real party in interest. The district court had dismissed the information on the ground that McCracken was not tried within the time period required by I.C. § 19-3501. We granted an alternative writ of mandate and heard arguments on the matter on October 18, 1977. After due consideration of the issues raised and the state of the record before this Court, we conclude that the writ was improvidently granted.
The alternative writ of mandate is quashed.